Citation Nr: 0917236	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1974 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This appeal was previously before the Board in June 2008.  
The Board reopened the Veteran's claim for service connection 
for degenerative disc disease of the lumbar spine and 
remanded the claim for further development.  The directed 
development has been completed and the case is returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  Service treatment records reveal the Veteran injured his 
back in service, but that he was asymptomatic 9 months later 
at discharge; degenerative disc disease of the lumbar spine 
was initially documented many years after discharge from 
service.

2.  The Veteran suffered intercurrent injuries to his lower 
back and received worker's compensation benefits for a lumbar 
spine injury; there is no competent medical evidence linking 
the Veteran's current degenerative disc disease of the lumbar 
spine with any incident in service.

CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran in January 2004 and 
August 2005 letters regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and the types of evidence that will be obtained 
by VA.  March 2006 and November 2006 letters also provided 
the Veteran with notice of the information and evidence 
needed to establish a disability rating and an effective date 
for his claimed disability.  This claim was last adjudicated 
in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, VA 
examination reports, and articles submitted by the Veteran. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence and argument in support of his claim.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Though the Veteran's service treatment records indicate that 
the Veteran injured his back in service in 1976, there is no 
evidence of arthritis within one year of service.  Therefore, 
presumptive service connection is not warranted.  However, 
when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir.1994), rev'd 
in part, Combee v. Principi, 4 Vet. App. 78 (1993).

As noted above, this claim was previously before the Board in 
June 2008, where the Board reopened the Veteran's claim to 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  The Veteran contends that his 
current degenerative disc disease began in service following 
an injury the Veteran received to his back while wrestling in 
the barracks.

Service treatment records indicate that the Veteran received 
treatment for lower back pain in March 1976, reported as 
incurred while wrestling.  The record indicates that the 
Veteran's left side of the lumbar area was bruised, and his 
range of motion was diminished and painful.  The examiner's 
impression was a muscle spasm.  The Veteran's service 
discharge examination, which occurred less than three months 
later in May 1976, noted that the Veteran's spine was normal.

In September 1991 the Veteran filed a claim for non-service 
connected pension.  On his application form he noted that he 
had had low back problems since 1990.  He also noted he was 
receiving workers compensation benefits.  Evidence received 
in support of this claim for pension included an insurance 
examination conducted in November 1990.  The examiner noted 
that in August 1989, while removing asbestos, the Veteran 
reached for something, his knees buckled, and he fell 
backwards injuring his knee and his back.  The Veteran's next 
low back injury occurred in January 1990, when his leg gave 
out and he fell against a wall.  After falling against the 
wall, the Veteran reported that he could not move and he was 
put in traction by a physician.  At the time of the insurance 
examination the Veteran claimed that he experienced low back 
pain and numbness in his right leg due to an injury in 
January 1990.  When asked about his previous work history, 
the Veteran noted that in September 1986, while framing a 
house, he started to feel numb.  He went to a chiropractor 
and was x-rayed, which the Veteran stated showed he had 
"thrown a disc out in his low back."  The Veteran also 
related the incident from March 1976 when he was injured in 
service while wrestling.  The Veteran noted that, at the time 
of the injury in service, he was x-rayed and put on light 
duty (although in March 1976 the Veteran was being held in 
the brig).  The Veteran also stated to the insurance examiner 
that he recovered from his in-service injury.  

The insurance examiner did a physical examination of the 
Veteran's spine and diagnosed the Veteran with degenerative 
disc disease and degenerative joint disease related to the 
1986 injury with chronic lumbar sprain, recurrent lumbar 
subluxation/sprain in 1989, an impression of a herniated 
lumbar disc related to sneezing at home in July 1990, and 
spina bifida occulta of the lumbar spine.  Finally, the 
examiner noted that the Veteran's back injury in 1986 caused 
a mild-moderate degree of pain but that the Veteran was still 
able to work.

An August 1989 report from the Worker's Compensation Board, 
noted that the Veteran was seen on April 29, 1991 and May 6, 
1991 for L4-L5 subluxations, and that the Veteran was 
considered disabled.  An x-ray from April 1991 showed that 
the Veteran had some bulging at L4-5 and L5-S1, but had no 
evidence of herniation.  

A VA treatment record from March 1999 noted that the Veteran 
gave a history of back pain since 1989 with a history of 
injury to the back a couple of times.  A VA treatment record 
from June 2005 noted that the Veteran had chronic low back 
pain and that he attributed this to an injury he had in the 
Marines in 1976.  The Veteran then requested a note from the 
physician's assistant stating that the his low back condition 
could be related to his 1976 injury.  The physician's 
assistant noted that the Veteran was not seen at their clinic 
on a continuing basis since 1976, but that the clinic had 
only been open since 1993.  The physician's assistant then 
noted that if the Veteran had the injury history he reported, 
then there was "a chance that it could be the cause of his 
current low back pain."  A June 2005 note, from the above 
physician's assistant, stated that the Veteran had chronic 
low back pain with a "history that include[d] low back 
injury while he was in the U.S.M.C. in 1976."  The note also 
stated that the Veteran's current back problem could be 
related to that incident in service.

In August 2006 the Veteran submitted printouts on the causes 
and treatment of spina bifida occulta, and on the case of a 
16-year old girl who fractured her thoraco-lumbar spine.  A 
statement from the Veteran that accompanied the printouts 
noted that when he was injured in the service his diagnostic 
testing was limited to a single series of x-rays, and that he 
was not given a CT scan or MRI.  The Veteran also noted that 
he was not seen by an orthopedic surgeon or qualified 
physician when he was injured in 1976.  However, a review of 
the Veteran's service treatment records showed that he was 
seen by a physician in March 1976.  The Veteran also 
contended that he had a continuity of symptomatology from 
1976 to the present, 
but that he did not seek professional treatment and that his 
polysubstance abuse, which he reports began during service, 
was a form of self-medication.  In effect, the Veteran 
contended that his current low back condition is the result 
of his in-service injury and that the in-service physicians 
had missed his spina bifida occulta.  While the Board notes 
the Veteran's contention, the question of medical diagnoses 
or causation for a back disorder requires medical expertise.  
As the Veteran does not have such expertise, his opinion does 
not constitute competent medical evidence.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (providing that lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness), see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, the Board notes the Veteran contends he has had 
back pain ever since the initial injury, but self medicated 
with substance abuse that began during service.  However, 
upon review of the record the Board finds such statements are 
not consistent with prior statements or contentions of the 
Veteran.  In this regard, both service treatment records and 
VA treatment records reveal the Veteran reporting a long 
history of substance abuse dating well before he entered 
service.  In addition, he reported on his application for 
nonservice connected pension that his back condition began in 
1990.  A November 1990 examination for the State Insurance 
Fund noted that the Veteran reported that in-service a large 
person had fallen on him but the condition had resolved.  As 
his current contentions are inconsistent with the other 
evidence of record, the Board finds such to be entitled to 
little, if any, probative value.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

The Veteran was afforded a VA spine examination in December 
2008, and his claims folder and medical record were reviewed 
in conjunction with the examination.  The examiner noted that 
the Veteran gave a history of injuring his back in service in 
1976 where he felt a pop in his back when he was tackled.  
The Veteran noted that this pain has gotten progressively 
worse.  The examiner also noted that the Veteran injured his 
back framing a house in 1986, and again reinjured his back 
after his knee gave out in 1990.  The Veteran reported a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain, with severe weekly flare-ups.  The Veteran 
also reported that there was radiation to his right leg in 
the form of a tingling sensation.  X-rays of the spine found 
disc space narrowing at L3-L4, L4-L5, and L5-S1.  Oblique 
films revealed facet joint narrowing and some sclerosis of a 
left-sided L3-L4 and on the right sided L4-L5 and L5-S1.  The 
examiner gave an impression of discogenic disease from L3-L4 
inferiorly, and facet joint degenerative change bilaterally 
as described.

The examiner diagnosed the Veteran with degenerative disc 
disease lumbar spine.  After a review of the Veteran's 
medical records, the examiner noted the November 1990 
insurance examination where the Veteran stated that he 
recovered from his in-service injury, and where no 
apportionment of the injury was given to his service injury 
during that evaluation of the Veteran's disability.  The 
examiner noted that following service the Veteran was able to 
work as a laborer from 1986 to 1989, including construction 
and as a house framer.  The examiner then opined that the 
Veteran's condition is less likely than not caused by or a 
result of the muscle spasm he was diagnosed with after a 
wrestling injury in March 1976.  The VA examiner gave the 
rationale for this opinion that degenerative disc disease 
occurs from repetitive trauma and is part of the normal aging 
process, and does not develop as the result of a single 
incident.  The examiner noted that the Veteran's treatment in 
service was for a temporary complaint which resolved, and the 
Veteran was discharged within two months of the injury with a 
normal spine examination.  The examiner also noted that spina 
bifida occulta is a congenital variant that has no bearing on 
degenerative changes of the lumbar spine.  The examiner's 
opinion was thoroughly reviewed and discussed with a 
physician who concurred with the opinions and statements made 
by the examiner and signed the examination report.

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  There are also conflicting 
medical opinions of record with regard to the matter of 
whether the Veteran's currently diagnosed low back disorder 
is related to his military service.  Therefore, the Board 
must weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).

As noted above, the Veteran requested that the VA physician's 
assistant provide him with a statement that his current low 
back condition could be related to an in-service injury to 
the Veteran's back.  The physician's assistant indicated that 
it was possible that the Veteran's in-service injury resulted 
in his current condition or that it his current back problem 
could be related to the injury in service.  However, the 
physician's assistant did not have the opportunity to review 
the Veteran's claims folder, or note the intercurrent 
injuries the Veteran sustained following service.  Moreover, 
such statements note only that it was "possible" or that 
there "could" be a relationship between the current 
condition and service, and are merely speculative.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may 
not" and are too speculative to establish a plausible claim 
by themselves); see also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (Medical opinions employing the phrase "may" or 
"may not" are speculative. . . ).

Conversely, the VA examiner, who did have the opportunity to 
review the Veteran's claims folder and medical history, 
supplied a rationale for the opinion and noted that the 
Veteran also had a history of multiple traumas to the back, 
that the Veteran was able to work as a laborer from 1986 to 
1989, and that degenerative disc disease is not the result of 
one incident of trauma.  The VA physician's assistant did not 
provide a rationale.  As the VA examiner's opinion was based 
on a review of the claims folder, a physical examination of 
the Veteran and provides a rationale, the Board accords it 
great probative weight.  
As a final matter, the Board notes that the Veteran submitted 
medical articles on spina bifida and a case study concerning 
a 16 year old female athlete, apparently for the proposition 
that he should have been afforded more comprehensive studies 
such as MRI or CT scans during service, and that had such 
testing been accomplished, perhaps the extent of his injury 
would have been revealed.  This evidence is general in nature 
and has not been specifically related to the Veteran by a 
competent medical professional.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.").  As such, the Board 
affords it no probative value.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for degenerative disc disease of the 
lumbar spine is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


